 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 78 
410 
First Student, Inc. 
and
 Service Employees Interna-
tional Union, Local 284, and Amalgamated 
Transit Union, Local 1005, Joint Petitioner.  
Case 18ŒRCŒ17565
 August 9, 2010 
DECISION AND DIRECTION OF 
SECOND ELECTION BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE The National Labor Relations Board, by a three-
member panel, has considered objections to an election 
held February 29, 2008, and the hearing officer™s report 
recommending disposition of them.  The election was 
held pursuant to a Stipulated Election Agreement.  The 
tally of ballots shows 67 votes cast for and 83 votes 

against the Joint Petitioner, with 8 challenged ballots, an 
insufficient number to affect the results. 
The Board has reviewed the record in light of the ex-
ceptions and briefs,
1 has adopted the 
hearing officer™s 
findings and recommendations,
2 and finds that the elec-
tion must be set aside and a new election held. 
We agree with the hearing 
officer that the Employer 
has placed its election observ
er, trainer, and substitute 
bus driver Patty Baldwin, in a position in which she 

could reasonably be viewed by employees as closely 
identified with management.  
Sunward Materials
, 304 
NLRB 780 (1991).  Baldwin in
terviews applicants for 
the Employer™s commercial dr
iver™s license (CDL) train-
ing program, notifies applicants of their acceptance into 
the program, conducts the tr
aining in the classroom and 
on buses, administers CDL testing on behalf of the State, 
completes State- and Employer-required assessments of 
employees™ driving performance and records, and in-
forms employees when they are required to undergo 
physical examinations and other 
testing.  She is also the 
only employee who sits in an enclosed office that she 
shares with a supervisor.  We note particularly that 
Baldwin is in some instances the only representative of 

the Employer with whom applicants deal during the ap-
plication and training proces
s, and therefore they could 
reasonably believe that she 
plays a role in deciding 
whether they are ultimately hired as drivers after they 
complete the CDL program. 
Contrary to the Employer™s contention, the Board did 
not employ a different test or set a higher threshold for 
showing close identification with management in 
Mid-                                                          
 1 On August 1, 2008, the Board denied the Joint Petitioner™s motion 
that the Board accept its late-filed exceptions and brief. 
2 No exceptions were filed concer
ning the hearing officer™s recom-
mendation to overrule the portion of
 the Joint Petitioner™s objection 
contending that Baldwin is also a statutory supervisor. 
Continent Spring Co. of Kentucky
, 273 NLRB 884, 884 
fn. 2 (1984).  No party in th
at case excepted to the hear-
ing officer™s finding that the observer was closely identi-
fied with management.  Rather, the question was whether 

the mere presence of the observer, whom employees per-
ceived as the personnel officer, warranted setting aside 
the election, even without a showing of any specific in-

terference in the election.  The Board held that it did.  Id.  
at 884. 
Our dissenting colleague asse
rts that our decision im-
poses new eligibility restrictions for selection as an em-
ployer observer.  We disagree.  We create no new law 
here.  We simply apply the standard the Board set forth 
in 
Sunward Materials
 almost 20 years ago, which was 
based on precedent dating 30 years earlier.
3  Under that 
precedent, selection of an employer observer whom em-
ployees could reasonably perceive as closely aligned 
with management interferes
 with laboratory conditions 
and constitutes objectionable conduct.  We do not share 
our colleague™s view that the rule should be narrowly 
interpreted by limiting its application to the precise facts 

of prior cases.  The Employe
r™s choice of Baldwin meets 
the Board™s established standa
rd and is therefore objec-
tionable. 
Our dissenting colleague also
 argues that the Board 
does not impose equivalent limitations on employers and 
unions in the selection of their election observers.  We 

disagree.  The Board™s principal goal in conducting rep-
resentation elections is to 
guarantee employees™ freedom 
in exercising their choice with
 respect to union represen-
tation. See 
Family Service Agency, San Francisco
, 331 NLRB 850 (2000); 
General Shoe Corp.,
 77 NLRB 124, 
127 (1948).  In pursuing that goal, the Board considers, 
among other things, the employees™ awareness that the 
employer wields substantial and direct control over their 

livelihoods and day-to-day working conditions, power 
that a petitioning union does not possess in any degree.  
Thus, as here, the Board prohibits individuals closely 

identified with management from serving as observers, 
without imposing a parallel prohibition on individuals 
identified with a petitioning union.
4  By contrast, an in-
cumbent union may be perceived by employees as pos-
sessing the ability to affect their employment, if not as 
directly or to the same degree as the employer.  There-

fore, in order to assure em
ployee free choice in decertifi-
cation elections, officials of the incumbent union are not 
permitted to serve as observers in such elections.
5  The 
                                                          
 3 Peabody Engineering Co.
, 95 NLRB 952 (1951). 
4 The Board has, however, adopted a per se rule that supervisors may 
not serve as observers for either party. 
Family Service Agency, San 
Francisco
, supra. 
5 Butera Finer Foods
, 334 NLRB 43 (2001). 
 FIRST STUDENT
, INC. 411
Board™s election observer rule
s, then, are carefully de-
signed not to achieve a formalistic equivalency, but 
rather to address the economic realities of the workplace. 
[Direction Of Second Election omitted from publica-
tion.] 
A second election by secret ballot shall be held among 
the employees in the unit fo
und appropriate, whenever 
the Regional Director deems 
appropriate.  The Regional 
Director shall direct and supe
rvise the election, subject to 
the Board™s Rules and Regulations.  Eligible to vote are 

those employed during the payroll period ending imme-
diately before the date of th
e Notice of Second Election, 
including employees who did not work during the period 
because they were ill, on vacation, or temporarily laid 
off.  Also eligible are empl
oyees engaged in an economic 
strike that began less than 12 months before the date of 
the first election and who reta
ined their employee status 
during the eligibility period
 and their replacements.  
Jeld-Wen of Everett, Inc.
, 285 NLRB 118 (1987).  Those 
in the military services may vote if they appear in person 
at the polls.  Ineligible to vote are employees who have 

quit or been discharged for 
cause since the payroll pe-
riod, striking employees who have been discharged for 
cause since the strike began and who have not been re-

hired or reinstated before the election date, and employ-
ees engaged in an economic st
rike that began more than 
12 months before the date of the first election and who 

have been permanently repl
aced.  Those eligible shall 
vote whether they desire to be represented for collective 
bargaining by Service Employees International Union, 

Local 284, and Amalgamated 
Transit Union, Local 1005. 
To ensure that all eligible voters have the opportunity 
to be informed of the issues 
in the exercise of their statu-
tory right to vote, all parties to the election should have 
access to a list of voters and their addresses that may be 

used to communicate with them.  
Excelsior Underwear
, 156 NLRB 1236 (1966); 
NLRB v. Wyman-Gordon Co.
, 394 U.S. 759 (1969).  Accordingly, it is directed that an 

eligibility list containing the full names and addresses of 
all the eligible voters must be filed by the Employer with 
the Regional Director within 7 days from the date of the 

Notice of Second Election.  
North Macon Health Care 
Facility
, 315 NLRB 359 (1994).  The Regional Director 
shall make the list available to all parties to the election.  

No extension of time to file the list shall be granted by 
the Regional Director except
 in extraordinary circum-
stances.  Failure to comply with this requirement shall be 

grounds for setting aside the election if proper objections 
are filed.  MEMBER SCHAUMBER
, dissenting. 
First Student employees ex
ercised their freedom of 
choice in a secret ballot election by voting against the 
Joint Petitioner 83 to 67.  My colleagues set the election 
aside, finding that the Em
ployer™s nonsupervisory elec-
tion observer, Patty Baldwin, was ﬁclosely aligned with 
management.ﬂ  Contrary to my colleagues, I find nothing 

in Baldwin™s duties as a trainer and substitute bus driver 
that disqualifies her from serving as an election observer 
for the Employer. 
It is well settled that an election is not to be lightly set 
aside and that the burden is on the objecting party to 
show that the co
nduct about which it complains had a 
reasonable tendency to interfere with employee free 
choice.  In the area of elec
tion observers, however, the 
Board will set aside an election if a party™s election ob-
server is perceived as ﬁclosely aligned with manage-
ment.ﬂ  Board policies concerning the parties™ selection 

of observers derive from the Board™s goal of providing as 
nearly as possible laboratory conditions for employees as 
they cast their ballots.  They are a recognition, in part, of 

how highly contentious the question of union representa-
tion can be in the workplace.  
It is one thing, however, to 
set aside elections because an observer was a supervisor 

who actively participated in
 the employer™s antiunion 
campaign; it is another to set aside an election because an 
observer was an employee with routine administrative or 

technical responsibilities. 
In early decisions, the Boar
d held that an employer 
may not choose a supervisor as its observer.
1 Thereafter, 
the Board expanded the policy to disqualify a personnel 
manager who, though not a supervisor, owed a ﬁsubstan-
tial responsibilityﬂ to management.
2 Under the next ex-
tension of the policy, the Board ruled that employers™ 
attorneys
3 and family members of high management offi-
cials were also ineligible.
4 Soon the Board began to char-
acterize its policy as providi
ng broadly that ﬁpersons 
closely identified with the em
ployer may not act as ob-
servers.ﬂ
5 Under this expansive approach, the Board has more re-
cently applied its prohibition not only to employer offi-

                                                          
 1 See, e.g., 
Paragon Rubber Co.
, 7 NLRB 965 (1938) (factory man-
ager who was a ﬁhigh supervisory officialﬂ); see also 
Hoague-Sprague 
Corp., 80 NLRB 1699 (1948) (foremen/supervisors); 
Ann Arbor Press
, 88 NLRB 391 (1950) (office manager who was a supervisor); 
Worth 
Food Markets
, 103 NLRB 259 (1953) (head bookkeeper).  In 
Family 
Service Agency, 331 NLRB 850 (2000), the Board established a bright-
line rule that supervisors may not serve as observers for either party.
 2 Harry Manaster & Bros.
, 61 NLRB 1373 (1948). 
3 Union Switch & Signal Co.
, 76 NLRB 205 (1948) (nonemployee 
attorney); 
Peabody Engineering
, 95 NLRB 952 (1951) (same). 
4 Wiley Mfg., Inc.
, 93 NLRB 1600 (1951) (owner™s wife, who was 
employee); 
International Stamping Co.
, 97 NLRB 921 (1951) (son- and 
sister-in-law of employer™s president). 
5 Herbert Men™s Shop
, 100 NLRB 670 (1952) (executive or manage-
rial employee who attended negotiations
 and took part in final step of 
grievance process ineligible). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 412 
cials and close relatives, but
 also to employees whom 
other employees would reasonably believe to be closely 
aligned with management.  In 
B-P Custom Building 
Products
, 251 NLRB 1337 (1980), the Board found ob-
jectionable the employer™s designation of an individual 
who attended management meetings, scheduled shifts, 
vacations, and overtime, authorized sick leave, and spoke 

at two employee meetings, one of which he conducted 
without management officials present.  Because he re-
layed information from management, the Board found 

that he ﬁhad been placed . . . in a strategic position where 
employees could reasonably believe he spoke on its be-
half.ﬂ  Id. at 1338. 
Similarly, in 
Sunward Materials
, 304 NLRB 780 
(1991), cited by the hearing officer, the Board found 

compliance/training specialist Ken Vivian ineligible as 
an observer.  Vivian was visi
ble in the hiring process, 
answering applicants™ questio
ns, reviewing their applica-
tions for completeness, and scheduling interviews; in-
formed successful applicants 
of their pay rate and when 
and where to report for work; provided on-site safety and 

equipment training to employees; monitored drivers™ 
traffic records; and administ
ered written drivers™ tests. 
While Baldwin™s position resembles Vivian™s to some 
degree, the Board in 
Sunward Materials
 relied on key 
additional facts in determining that Vivian™s service as an 
observer was objectionable.  No
tably, at a series of em-
ployer campaign meetings, he sat at the front of the room 
facing the employees, in line 
with management officials, 
while those officials made antiunion speeches.  The 

Board found that, by its assent to Vivian™s presence with 
its managers, the employer placed him in a position in 
which employees could reasonably view him as closely 
identified with management. 
Whatever the merits of 
B-P Custom Building Products
 and Sunward Materials
, both cases are distinguishable on 
their facts.  Unlik
e the employee in 
B-P, Baldwin does 
not attend management meetings or conduct employee 

meetings, other than on safety
 matters, her area of tech-
nical expertise.  Nor has she participated in campaign 
meetings at the side of the Employer™s managers, as in 

Sunward Materials
.  No comparable facts have been pre-
sented to warrant the same result in this proceeding.
6                                                           
 6 Although, contrary to the assertion of my colleagues, I would not 
limit BP and Sunward to ﬁthe[ir] prec
ise facts,ﬂ those facts are essential 
to an accurate understanding of the 
Board™s policy.  Until today, the 
Board has found ineligible only persons whom employees would rea-
sonably believe to be closely iden
tified with management in a labor-
management framework.  In my vi
ew, Baldwin™s technical and ministe-
rial duties are too circumscribed to reasonably create such an impres-
sion.  Therefore, the ﬁclosely id
entified with managementﬂ standard, 
understood in the context of the cas
es in which the Board has applied
 it, does not warrant the majority™s conclusion. 
The Board™s original policy of excluding only supervi-
sors and those persons most inextricably linked to the 
employer was not unreasonable, although I would not 
find it essential to the conduct of fair secret-ballot elec-

tions.  Since that initial policy, however, the Board has 
proceeded down a slippery slope, setting aside elections 
while incrementally restricting the employer™s selection 

of its observers and the Section 7 rights of employees 
who would serve in that capacity. 
Moreover, the Board does not correspondingly prohibit 
employees who are closely a
ssociated with the union 
from serving as union observers.  Rather, the Board rou-
tinely permits employee union officials to serve as ob-
servers,
7 and has also found unob
jectionable the service 
of nonemployee officials, including union officers
8 who 
could have actively participated in the union™s organiza-
tional campaign.  Although my colleagues assert that 
employers are unique in that th
ey exercise direct control 
over employees™ incomes and working conditions, they 
disregard the power of the employees™ collective-
bargaining representative and 
the very real and immedi-
ate effects that a petitioning union, if successful, will 
have over the employees day-to-day work lives, a situa-
tion not lost on employees as they cast their ballots in the 

presence of union officials. 
 Parties to Board elections 
are entitled to equitable policies concerning the selection 
of their observers. 
In sum, I would decline to broaden by yet another in-
crement the group of employees who are prohibited from 
serving as employer observers. 
Accordingly, I would overrule the Joint Petitioner™s 
objection. 
                                                          
 7 See, e.g., 
Bordo Products Co.
, 119 NLRB 79, 80 (1957) (in the ab-
sence of electioneering, interference
, or coercion, ﬁan official position 
with the [u]nion does not disqualify 
an employee from acting as a union 
observerﬂ). 
8 See, e.g., 
New England Lumber Division
, 252 NLRB 95 (1980), 
enfd. 646 F.2d 1 (1st Cir. 1981) (union president); see also 
Black Bull 
Carting, 310 NLRB No. 188 (1993) (not reported in Board volumes), 
enfd. 29 F.3d 44 (2d Cir. 1994); but see 
Butera Finer Foods
, 334 
NLRB 43 (2001) (agent of incumbent union may not serve as observer 

in decertification election). 
